USCA11 Case: 19-14771     Date Filed: 05/04/2021   Page: 1 of 20



                                                                      [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-14771
                        ________________________

         D.C. Docket Nos. 0:19-cv-62215-WPD; 0:07-cr-60238-WPD-4



ANTHONY FOSTER,

                                                     Petitioner - Appellant,

versus

UNITED STATES OF AMERICA,

                                                     Respondent - Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                                  (May 4, 2021)
          USCA11 Case: 19-14771       Date Filed: 05/04/2021    Page: 2 of 20



Before JORDAN, MARCUS and GINSBURG,* Circuit Judges.

MARCUS, Circuit Judge:

      A law enforcement reverse sting operation caught Anthony Foster in

the midst of an effort to commit armed robbery of a house he believed held

the cocaine stash of a Colombian drug cartel. A jury convicted Foster of,

among other things, both conspiring to use and using a firearm during a crime

of violence or drug trafficking offense in violation of 18 U.S.C. § 924(o) and

§ 924(c). On direct appeal, we affirmed his convictions and the ensuing

sentence. United States v. Parker et al., 376 F. App’x 1, 3 (11th Cir. 2010)

(“Parker I”). Foster now appeals the district court’s rejection of his § 2255

collateral attack on these convictions.

      Foster claims that under United States v. Davis, 139 S. Ct. 2319 (2019),

the only crime-of-violence offense that the jury could have relied on to

predicate the challenged convictions -- conspiracy to commit Hobbs Act

robbery -- is not actually a crime of violence. Even though conspiracy to

commit Hobbs Act robbery is not a crime of violence, his § 2255 motion still

fails. This is because in addition to the Hobbs Act conspiracy, the district


*
 Honorable Douglas H. Ginsburg, United States Circuit Judge for the District of
Columbia Circuit, sitting by designation.

                                           2
         USCA11 Case: 19-14771     Date Filed: 05/04/2021   Page: 3 of 20



court instructed the jury that it could predicate the challenged § 924(c) and

(o) convictions on two related drug trafficking offenses, attempt and

conspiracy to possess cocaine with intent to distribute. Given the facts and

circumstances presented at trial, the jury could not have relied on the invalid

Hobbs Act conspiracy predicate without also relying on the drug trafficking

offenses, each of which remain valid predicates. Our recent holdings in

Granda v. United States, 990 F.3d 1272, 1292, 1296 (11th Cir. 2021) and

Parker v. United States, --- F.3d ----, No. 19-14943, 2021 WL 1259432, at *6

(11th Cir. Apr. 6, 2021) (“Parker II”) defeat Foster’s claims. We affirm.


                                       I.
                                       A.
      The facts of this case have already been thoroughly set out by this

Court in Foster’s direct appeal and in our recent ruling on a co-defendant’s

§ 2255 motion. See Parker I, 376 F. App’x at 6–10; Parker II, 2021 WL

1259432, at *1–2. Rather than repeating all of those facts, it is enough to

note that Foster conspired with others and planned to commit armed robbery

of a house he believed held some 15 kilograms of cocaine. Parker I, 376 F.

App’x at 7; Parker II, 2021 WL 1259432, at *1–2. He was unaware,

however, that this plan was part of a sting operation by the Bureau of

                                       3
         USCA11 Case: 19-14771     Date Filed: 05/04/2021   Page: 4 of 20



Alcohol, Tobacco, Firearms and Explosives (“ATF”). The robbery crew

comprised three individuals in addition to Foster -- Ishwade Subran, Patrick

Aiken, and Wade Parker. Parker II, 2021 WL 1259432, at *1. According to

the plan, Foster was supposed to execute the robbery along with Parker and

Aiken; Subran would serve as the getaway driver. Parker I, 376 F. App’x at

8; Parker II, 2021 WL 1259432, at *2. As the crew waited for the cartel to

phone in the location of the stash house, the police moved in and arrested

Subran, Aiken, Parker, and Foster. Parker I, 376 F. App’x at 7; Parker II,

2021 WL 1259432, at *2.

      At the time of his arrest, law enforcement agents found a loaded Smith

& Wesson 9mm pistol on Foster’s person. Parker I, 376 F. App’x at 9;

Parker II, 2021 WL 1259432, at *2. An agent also discovered a loaded

Walther PPK/S .380 caliber pistol between the driver’s seat and the center

console in the Infiniti that Subran, Aiken, and Parker had arrived in. Parker

II, 2021 WL 1259432, at *2. The car also contained a rope, duct tape, black

gloves, and Foster’s Jamaican passport. Id.


                                      B.
      A grand jury sitting in the Southern District of Florida returned a

superseding indictment charging Foster, Aiken, Subran, and Parker with:

                                       4
         USCA11 Case: 19-14771     Date Filed: 05/04/2021   Page: 5 of 20



   • Count 1: Conspiracy to commit Hobbs Act robbery, in violation of 18
     U.S.C. § 1951(a);
   • Count 2: Conspiracy to possess with intent to distribute at least five
     kilograms of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),
     and 846;
   • Count 3: Attempt to possess with intent to distribute at least five
     kilograms or more of cocaine, in violation of 21 U.S.C. § 841(b)(1)(A);
   • Count 4: Conspiracy to use and carry a firearm during and in relation to
     a crime of violence as set forth in Count 1 and a drug trafficking
     offense as set forth in Counts 2 and 3, and to possess a firearm in
     furtherance of such crimes, in violation of 18 U.S.C. § 924(o);
   • Count 5: Using and carrying a firearm during and in relation to a crime
     of violence as set forth in Count 1 and a drug trafficking offense as set
     forth in Counts 2 and 3, and possessing a firearm in furtherance of such
     crimes, in violation of 18 U.S.C. § 924(c)(1) and 18 U.S.C. § 2; and
   • Count 6: Possessing a firearm as a convicted felon, in violation of 18
     U.S.C. §§ 922(g)(1) and 924(e).
Parker I, 376 F. App’x at 3. Aiken pleaded guilty, but the other defendants

proceeded to trial. Id. at 5. The jury heard testimony from the undercover

ATF agent and other agents recounting the facts as we have described them.

Id. at 6–8; Parker II, 2021 WL 1259432, at *1–2.

      As for Count 4 -- the § 924(o) count -- the district court instructed the

jury that to convict it had to find beyond a reasonable doubt that the

defendants conspired “to commit the crime of violence charged in [Count 1]”




                                        5
          USCA11 Case: 19-14771          Date Filed: 05/04/2021      Page: 6 of 20



or “to commit the drug trafficking offense charged in either Counts 2 or 3,”

and that they knowingly carried or possessed a firearm while doing so.1

       As for Count 5 -- the § 924(c) count -- the judge instructed the jury that

to convict it had to find beyond a reasonable doubt that the defendants

“committed the crime of violence charged in Count 1 of the Indictment or

that the [defendants] committed the drug trafficking offense charged in either

Counts 2 or 3 of the indictment,” that the defendants “knowingly carried or

possessed a firearm,” and that the defendants “carried the firearm in relation


1
 In relevant part, § 924(o) provides that “[a] person who conspires to commit an offense
under subsection (c) shall be imprisoned for not more than 20 years, fined under this title,
or both.” 18 U.S.C. § 924(o). In turn, § 924(c) provides:
       Except to the extent that a greater minimum sentence is otherwise provided
       by this subsection or by any other provision of law, any person who, during
       and in relation to any crime of violence or drug trafficking crime . . . for
       which the person may be prosecuted in a court of the United States, uses or
       carries a firearm, or who, in furtherance of any such crime, possesses a
       firearm, shall, in addition to the punishment provided for such crime of
       violence or drug trafficking crime--
              (i) be sentenced to a term of imprisonment of not less than 5 years . . . .
Id. § 924(c)(1)(A). The statute defines “drug trafficking crime” (in relevant part) as “any
felony punishable under the Controlled Substances Act (21 U.S.C. 801 et seq.).” Id. §
924(c)(2). “‘[C]rime of violence’ means an offense that is a felony and:
       (A) has as an element the use, attempted use, or threatened use of physical
       force against the person or property of another, or
       (B) that by its nature, involves a substantial risk that physical force against
       the person or property of another may be used in the course of committing
       the offense.
Id. § 924(c)(3). We often refer to subsection (A) as the “elements clause” and to subsection
(B) as the “residual clause.”

                                              6
         USCA11 Case: 19-14771     Date Filed: 05/04/2021   Page: 7 of 20



to or possessed the firearm in furtherance of the crime of violence or the drug

trafficking offense.” The court further instructed:

      The indictment charges that each Defendant knowingly carried a
      firearm during and in relation to a crime of violence and a drug
      trafficking offense and possessed a firearm in furtherance of a
      crime of violence and a drug trafficking offense. It is charged, in
      other words, that the defendant violated the law as charged in
      Count 5 in different ways. It is not necessary, however, for the
      Government to prove that the defendant violated the law in all of
      those ways. It is sufficient if the Government proves, beyond a
      reasonable doubt, that the Defendants knowingly violated the law
      in some way; but, in that event, you must unanimously agree
      upon the way in which the Defendants committed the violation.
The district court did not include this unanimity instruction with its Count 4

instructions.

      The jury returned a general verdict finding Foster guilty on all six

counts. The district court sentenced Foster to a total prison term of 260

months: 200-month terms of imprisonment to be served concurrently for each

of Counts 1–4; a 120-month term for Count 6, to be served concurrently; and

a 60-month term for Count 5, to be served consecutively. The court also

imposed a $100 special assessment for each count.

      Foster appealed, and this Court affirmed his convictions and sentence.

Parker I, 376 F. App’x at 3. Foster did not argue in his appeal that his

convictions on Counts 4 or 5 were based on invalid predicates. Later, based


                                       7
         USCA11 Case: 19-14771      Date Filed: 05/04/2021   Page: 8 of 20



on intervening amendments to the Sentencing Guidelines, the district court

granted Foster’s motion to reduce his sentence to a total term of

imprisonment of 248 months. The order reducing the sentence did not

contain a breakdown by count of Foster’s newly reduced sentence.

      Foster filed an initial § 2255 motion raising issues not relevant here,

which the district court denied. He unsuccessfully sought leave to file

successive petitions three times. In re: Anthony Foster, No. 16-12105 (11th

Cir. May 27, 2016); In re: Anthony Foster, No.16-14080 (11th Cir. July 25,

2016); In re: Anthony Foster, No. 16-16303 (11th Cir. Oct. 31, 2016).

      Foster filed still another petition for leave to file a successive § 2255

motion after the Supreme Court’s decision in Davis, 139 S. Ct. at 2336

invalidated the § 924(c) residual clause as unconstitutionally vague. Foster

argued that his convictions on Counts 4 and 5 must be set aside since the

indictment, general verdict, and jury instructions left open the possibility that

the jury had relied on an invalid predicate offense to convict him of the §

924(o) and (c) offenses, i.e., the jury may have used Count 1, conspiracy to

commit Hobbs Act robbery, as the supporting predicate for both counts.

Under controlling Eleventh Circuit caselaw, Hobbs Act conspiracy does not

qualify as a crime of violence predicate under the § 924(c)(3) elements


                                        8
         USCA11 Case: 19-14771     Date Filed: 05/04/2021   Page: 9 of 20



clause. See Brown v. United States, 942 F.3d 1069, 1075 (11th Cir. 2019).

We granted Foster’s application.

      Foster filed our order granting him leave to file a successive petition in

district court on September 3, 2019. Two days later, the district court issued

an order “defer[ring] ruling for ten (10) days to await a response from the

Government.” The court apparently treated Foster’s motion for leave to file a

successive petition as if it were an actual § 2255 motion. On September 18,

2019, the district court set a hearing date, observing that it had “deferred

ruling for ten (10) days to await a response from the Government. No

response was filed.” The district court also appointed counsel to represent

Foster. The hearing was subsequently postponed to November 18, 2019. On

November 14, 2019, Foster filed a counseled Motion to Vacate Pursuant to

28 U.S.C. § 2255, which the court “construe[d] as an amended motion to

vacate.” The government’s response was due by November 29, 2019. The

government did not file a written response.

      Following the hearing, the district court denied Foster’s petition on the

merits. It held that since “the Hobbs Act Conspiracy was inextricably

intertwined with the drug trafficking charges in Counts Two and Three,”

“there is no reasonable likelihood that the jury based its verdicts solely on the


                                        9
        USCA11 Case: 19-14771       Date Filed: 05/04/2021   Page: 10 of 20



predicate Hobbs Act Conspiracy and not also on the two drug trafficking

predicates.” The district court explained “that absent a strained interpretation

of the jury’s verdict, the jury had to have found a drug trafficking predicate.”

The court nevertheless granted a certificate of appealability because Foster

had “made an appropriate showing on the issue of whether the jury verdict

indicates that his convictions on Counts Four and Five were predicated on a

drug trafficking crime.”

      Foster timely appealed.


                                        II.
      We begin with the government’s argument, raised for the first time on

appeal, that Foster procedurally defaulted his Davis claim. “The procedural-

default rule is neither a statutory nor a constitutional requirement, but it is a

doctrine adhered to by the courts to conserve judicial resources and to respect

the law’s important interest in the finality of judgments.” Massaro v. United

States, 538 U.S. 500, 504 (2003).

      In this case, the government submitted no written response to Foster’s

petition in district court. Moreover, during the November 18th hearing, the

government never argued that Foster had procedurally defaulted his Davis

claim. The only oblique reference to procedural default arose when the

                                        10
         USCA11 Case: 19-14771         Date Filed: 05/04/2021     Page: 11 of 20



government said that “Foster’s motion should be denied[,]” and that its

“position is similar to” the position it took in a separate case concerning

Foster’s co-defendant. 2 The government had ample opportunity to assert the

defense of procedural default in Foster’s case, yet it said nothing about the

issue aside from making an indirect reference to an argument made in a

separate case. Foster was not a party to Parker’s civil action, and he had no

chance to address whether he could show cause for not timely raising the

error at trial or on direct appeal and actual prejudice from the error, or that he

was actually innocent. See Bousley v. United States, 523 U.S. 614, 622

(1988) (“Where a defendant has procedurally defaulted a claim by failing to

raise it on direct review, the claim may be raised in habeas only if the

defendant can first demonstrate either ‘cause’ and actual ‘prejudice,’ or that

he is ‘actually innocent.’”) (internal citations omitted). The long and short of

it is that the government afforded Foster’s counsel no real chance to respond

to the claim of procedural default; nor did the district court dispose of

Foster’s § 2255 petition on the basis of procedural default.



2
  In its brief filed in co-defendant Parker’s case, the government argued that Parker’s
claims were procedurally defaulted. See Government’s Response to Motion to Vacate,
Set Aside, or Correct Sentence Pursuant to Title 28, U.S.C., Section 2255 at 6, Parker v.
United States, No. 19-CV-62070-WPD, ECF No. 4 (S.D. Fla. Aug. 30, 2019).

                                            11
         USCA11 Case: 19-14771      Date Filed: 05/04/2021   Page: 12 of 20



      Under the peculiar circumstances of this case, we find that the

government has waived the affirmative defense of procedural default. See

Trest v. Cain, 522 U.S. 87, 89 (1997) (“[P]rocedural default is normally a

defense that the [government] is obligated to raise and preserve if it is not to

lose the right to assert the defense thereafter.”) (internal quotation marks and

citation omitted) (alteration accepted); Howard v. United States, 374 F.3d

1068, 1070 (11th Cir. 2004) (finding “the government procedurally defaulted

[a movant’s] procedural default by failing to raise this affirmative defense in

the district court”); Shukwit v. United States, 973 F.2d 903, 904 (11th Cir.

1992) (finding the government “waived its right to argue procedural default

on appeal” when it “did not raise the procedural bar issue in the district

court”); United States v. Jordan, 915 F.2d 622, 629 (11th Cir. 1990)

(declining to address procedural default since “the government did not assert

in the district court that Jordan’s failure to present his claim on direct appeal

should bar consideration of the merits”); Boykins v. Wainwright, 737 F.2d

1539, 1545 (11th Cir. 1984) (“The State’s failure to raise . . . the . . .

procedural default argument[] in the district court bars it from prevailing on

those claims in the Court of Appeals.”).




                                         12
        USCA11 Case: 19-14771      Date Filed: 05/04/2021   Page: 13 of 20



      As for the merits of Foster’s claim, however, we conclude that Foster

cannot prevail. The Hobbs Act conspiracy was inextricably intertwined with

Foster’s conspiracy and attempt to possess with intent to distribute cocaine

(Counts 2 and 3), convictions Foster does not dispute are valid drug

trafficking predicates for Counts 4 and 5. Accordingly, the inclusion of an

invalid predicate offense -- the Hobbs Act conspiracy -- in his indictment and

jury instructions was harmless.

      On collateral review, the harmless error standard mandates that “relief

is proper only if the . . . court has grave doubt about whether a trial error of

federal law had substantial and injurious effect or influence in determining

the jury’s verdict. There must be more than a reasonable possibility that the

error was harmful.” Davis v. Ayala, 576 U.S. 257, 267–68 (2015) (internal

quotation marks and citations omitted); Ross v. United States, 289 F.3d 677,

682 (11th Cir. 2002) (per curiam) (applying this standard to a § 2255

motion); see also Granda, 990 F.3d at 1292–93 (applying this standard to a §

2255 Davis claim); Parker II, 2021 WL 1259432, at *6 (same). Put another

way, the court may order relief only if the error “resulted in actual prejudice.”

Brecht v. Abrahamson, 507 U.S. 619, 637 (1993) (internal quotation marks

and citation omitted).


                                        13
        USCA11 Case: 19-14771     Date Filed: 05/04/2021   Page: 14 of 20



      In determining whether an error resulted in actual prejudice, the

reviewing court should “ask directly” whether the error substantially

influenced the jury’s decision. O’Neal v. McAninch, 513 U.S. 432, 436

(1995). If the court “cannot say, with fair assurance, after pondering all that

happened without stripping the erroneous action from the whole, that the

judgment was not substantially swayed by the error,” the court must conclude

that the error was not harmless. Trepal v. Sec’y, Fla. Dep’t of Corr., 684

F.3d 1088, 1114 (11th Cir. 2012) (quoting O’Neal, 513 U.S. at 437). We

review de novo the question of harmlessness under Brecht. Phillips v. United

States, 849 F.3d 988, 993 (11th Cir. 2017).

      It is undeniable that Foster’s valid drug trafficking predicates are

inextricably intertwined with the invalid Hobbs Act conspiracy predicate.

See Granda, 990 F.3d at 1291 (noting “the alternative predicate offenses are

inextricably intertwined” because “each arose from the same plan and

attempt to commit armed robbery of a tractor-trailer full of cocaine”). The

evidence adduced at trial showed that Foster was an active participant in a

plan to rob at gunpoint a stash house that he believed held at least 15

kilograms of cocaine. See, e.g., Parker I, 376 F. App’x at 8 (describing

undercover agent’s testimony that Foster knew “everything” about the


                                       14
        USCA11 Case: 19-14771     Date Filed: 05/04/2021   Page: 15 of 20



robbery plan and that he would accompany Parker and Aiken into the stash

house to conduct the robbery); Parker II, 2021 WL 1259432, at *2. Further,

Foster had a weapon on his person during the planned robbery. Parker I, 376

F. App’x at 9; Parker II, 2021 WL 1259432, at *2. Based on this robbery

scheme, the jury found Foster guilty of each of three potential predicate

offenses -- conspiracy to rob the stash house and conspiracy and an attempt to

possess with intent to distribute the cocaine in the house.

      There can be no grave doubt that the inclusion of the invalid predicate

did not have a substantial influence in determining the jury’s verdict in this

case. See O’Neal, 513 U.S. at 435 (“By ‘grave doubt’ we mean that, in the

judge’s mind, the matter is so evenly balanced that he feels himself in virtual

equipoise as to the harmlessness of the error.”). The jury could not have

found that Foster’s gun use or possession or his gun conspiracy was

connected to his conspiracy to rob the stash house without also finding at the

same time that they were connected to his conspiracy and attempt to possess

with intent to distribute the cocaine he planned to rob from the same stash

house. Since there is no real possibility that Foster’s convictions on Counts 4

and 5 rested solely on the invalid Hobbs Act conspiracy predicate, the

inclusion of an invalid predicate offense in the indictment and jury


                                       15
        USCA11 Case: 19-14771      Date Filed: 05/04/2021   Page: 16 of 20



instructions was harmless. Cf. United States v. Cannon, 987 F.3d 924, 948

(11th Cir. 2021) (trial record “ma[de] clear” that no rational juror could have

found that defendants carried firearms in connection with a conspiracy to rob

a cocaine stash house but not also in connection with a conspiracy to possess

with intent to distribute the cocaine taken from the house).

      We held as much on materially similar facts in Granda. 990 F.3d at

1293. There, we observed that “the jury could not have concluded that

Granda conspired to possess a firearm in furtherance of his robbery

conspiracy without also finding at the same time that he conspired to possess

the firearm in furtherance of his conspiracy and attempt to obtain and

distribute the cocaine, his attempt at carjacking, and the attempt at the

robbery itself” because “[t]he objective of the robbery and the carjacking was

the same: to obtain and sell the multi-kilogram quantity of cocaine that was to

be taken by force from the truck.” Id. at 1289. We said the same thing in

Parker II, which involved Foster’s co-defendant. Parker II, 2021 WL

1259432, at *1–2. “It is inconceivable that the jury could have found that

Parker conspired to, and did, use and carry a firearm in furtherance of his

conspiracy to rob the house (the invalid predicate) without also finding at the




                                       16
        USCA11 Case: 19-14771       Date Filed: 05/04/2021   Page: 17 of 20



same time that he did so in furtherance of his conspiracy and attempt to

obtain the cocaine in the same house (both valid predicates).” Id. at *4.

      Although Foster argues that it is possible the jury relied only on the

now-invalid predicate offense, he points to nothing in the trial record that

would suggest the jurors distinguished between the alternative predicate

crimes. Foster’s position is even weaker than Granda’s, who asserted --

unsuccessfully -- that his acquittal on a § 924(c) charge was an indication that

the jury predicated his § 924(o) conviction on the Hobbs Act conspiracy

predicate rather than on what he termed the “substantive” alternative

predicates. Granda, 990 F.3d at 1291. Foster, by contrast, was convicted of

both § 924(o) and § 924(c) charges; he has no credible basis to argue that it is

more likely that the jury predicated these convictions on a robbery conspiracy

offense than on the “substantive” drug trafficking offenses, and, in any case,

we rejected this argument in Granda. See Parker II, 2021 WL 1259432, at

*5.

      We note that the jury instructions in this case “suffered from a defect

not present in Granda” as “the district court failed to instruct the jury that it

had to unanimously decide which predicate or predicates supported the

conviction” on Count 4. Id. at *5 (citing Granda, 990 F.3d at 1291).


                                        17
          USCA11 Case: 19-14771     Date Filed: 05/04/2021   Page: 18 of 20



Nevertheless, here, as in Parker II, the record makes clear that the jury was

unanimous in its verdict. Foster’s predicate offenses were inextricably

intertwined so that if the jurors found one applicable -- and we know they did

since they found Foster guilty of Counts 4 and 5 -- they necessarily arrived at

the same conclusion with respect to the other predicate offenses. See id.;

Granda, 990 F.3d at 1291 (“The tightly bound factual relationship of the

predicate offenses precludes Granda from showing a substantial likelihood

that the jury relied solely on Count 3 to predicate its conviction on Count

6.”).

        Foster next argues that the district court engaged in impermissible

“judicial factfinding” by reviewing the record to determine whether the jury

relied on an invalid predicate offense and that the holding in Stromberg v.

California, 283 U.S. 359, 368 (1931) necessitates vacatur in this case.

Stromberg stands for “the principle that, where a provision of the

Constitution forbids conviction on a particular ground, the constitutional

guarantee is violated by a general verdict that may have rested on that

ground.” Griffin v. United States, 502 U.S. 46, 53 (1991). Foster’s argument

is unpersuasive in light of the Supreme Court’s intervening decision in

Hedgpeth v. Pulido, 555 U.S. 57, 58, 62 (2008) (per curiam), which held that


                                        18
        USCA11 Case: 19-14771       Date Filed: 05/04/2021   Page: 19 of 20



Stromberg error is subject to the Brecht harmless error standard. In fact, we

noted in Granda that, following Hedgpeth, the harmless error inquiry must

involve a “look at the record to determine whether the invalid predicate

actually prejudiced the petitioner -- that is, actually led to his conviction -- or

whether the jury instead (or also) found the defendant guilty under a valid

theory.” 990 F.3d at 1294. And as we have explained, the record in this case

makes it crystal clear that if the jury relied on the invalid Hobbs Act

conspiracy predicate, it also relied on the valid drug trafficking predicates.

The inclusion of Hobbs Act conspiracy as a possible predicate was, therefore,

harmless.

      Foster also objects to the district court’s reliance on the factual overlap

among his predicate offenses by invoking a theory we rejected in Granda:

that the “categorical approach” applies and requires us to presume that his

Count 4 and 5 convictions were predicated on the least serious of the

potential predicates, which he assumes is the Hobbs Act conspiracy charged

in Count 1. The categorical approach is “a method for determining whether a

conviction under a particular statute qualifies as a predicate offense under a

particular definitional clause.” Id. at 1295. In Granda, we declined to extend




                                        19
        USCA11 Case: 19-14771      Date Filed: 05/04/2021   Page: 20 of 20



the categorical approach to the distinct “context of determining on which of

several alternative predicates a jury’s general verdict relied.” Id.

      Finally, contrary to Foster’s assertion, In re Gomez, 830 F.3d 1225,

1228 (11th Cir. 2016) -- which held that a petitioner in a similar case had

made the prima facie showing necessary for permission to file a second or

successive § 2255 motion -- does not “stand for the proposition that a court

may not inquire as to which of several alternative predicates actually supplied

the basis for a § 924(c) (or (o)) conviction or that a court is constrained to

assume the verdict rested on the least culpable predicate offense.” Granda,

990 F.3d at 1296. Foster’s interpretation of the categorical approach is not a

winning one.

      We, therefore, hold that Foster did not suffer harm from the erroneous

jury instruction. Accordingly, we AFFIRM.




                                        20